DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 23 November 2020 has been entered; claims 1-4, 6-18, 20-23, 25, and 27-34 remain pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 6-9 of the Remarks, filed 23 November 2020, with respect to the rejection of claims 1-34 under 35 USC 112(b), the rejection of claims 26-29, 31, and 32 under 35 USC 112(d), and all 103 rejections over primary reference combination Hoek/Sayre/Kaneshima have been fully considered and are persuasive.  The rejection of claims 1-34 under 35 USC 112(b), the rejection of claims 26-29, 31, and 32 under 35 USC 112(d), and all 103 rejections over primary reference combination Hoek/Sayre/Kaneshima have been withdrawn in light of Applicant’s amendments to the claims, specifically regarding the limitations “a plurality of individual nanoparticles mechanically supporting an oligomeric stationary phase” and “the oligomeric stationary phase forming individual films on the individual nanoparticles”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dieckmann et al. (J. Am. Chem. Soc., 2003, 125, 1770-1777), hereinafter, “Dieckmann”.
	With respect to claims 1, 2, 4, and 9, Dieckmann teaches carbon nanotubes (nanoparticle support) comprising amphiphilic peptide helices comprising approximately 29 amino acid monomer units (see Fig. 1 and Page 1772: “Peptide Design and Modeling” for peptide helix, wherein 29 monomers is a discrete value within “10-100 monomer units” of the “oligomeric phase”), and wherein the peptide is not cross-linked), wherein the amino acid monomer units making up the peptide comprise amino acids designated by one letter code as E, V, A, F, K, S, Q, F, and G, wherein anionic E = glutamic acid and cationic K = lysine have side chains capable of ion exchange (side chain of glutamic acid: -(CH2)2COO- and side chain of lysine = -(CH2)4NH3+, “one or more charged moieties”). As shown in Fig. 2, the peptide is 
The limitations “separation medium” and “stationary phase” are considered as intended use limitations which do not further limit the nanoparticle support or individual oligomeric films on the carbon nanotubes.  The peptide-coated carbon nanotubes of Dieckmann are capable of acting in the capacity of a separation medium, and the oligomeric peptide is capable of being a “stationary phase”. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Patent Publication # 2004/0202603) as evidenced by “The Biology Project”, Pages 1-2, 2003, accessed online on 16 April 2021 at http://www.biology.arizona.edu/biochemistry/problem_sets/aa/Lysine.html, hereinafter, “Fischer” and “The Biology Project”.
With respect to claims 1-4 and 6-11, Fischer teaches graphite nanotubes covalently functionalized with peptides (Abstract; Paragraph [0056, 0057]) which include dendritic lysine th generation lysine or aspartic/glutamic acid dendrimer would possess an amino acid monomer content within the recited 10-100 monomers for the oligomer of claim 1.  
Regarding the recited thickness of the individual films on the nanotubes in claims 1 and 2, it is submitted that the thickness of the film of lysine is dependent on the desired dendrimer generation; therefore, it is considered to be a result effective variable.  Although the lysine dendritic/oligomeric film thickness is not specifically disclosed, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the number of generations for the disclosed amino acid dendrimers for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The limitations “separation medium” and “stationary phase” are considered as intended use limitations which do not further limit the nanoparticle support or individual oligomeric films on the carbon nanotubes.  The amino acid dendrimer-coated graphitic (carbon) nanotubes of Fischer are capable of acting in the capacity of a separation medium, and the In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Additionally, Fischer teaches that the disclosed functionalized nanotubes can be used in separation techniques which include electrochromatography, electrochemically modulated affinity chromatography, electrosynthesis or electrochemically modulated ion exchange chromatography. They can also be used in diagnostic devices that separate and/or analyze material trapped on the fibril mat functionality (Paragraph [0309]), and that the dendritic nanotubes are particularly useful for covalent immobilization of proteins (Paragraph [0213]); therefore, it is submitted that Fischer discloses a “separation medium” as claimed. 
	
Claims 12-18, 20-23, 25, 27, 28, 30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Patent Publication # 2004/0202603) as evidenced by “The Biology Project”, Pages 1-2, 2003, accessed online on 16 April 2021 at http://www.biology.arizona.edu/biochemistry/problem_sets/aa/Lysine.html in view of Charcosset et al. (J. Chem. Technol. Biotechnol. 1998, 71, 95-110), hereinafter, “Fischer”, “The Biology Project”, and “Charcosset”.
With respect to claims 12-18, 20-23, 25, and 30, Fischer teaches that the disclosed dendritic nanotube separation medium (see above rejections for details of claims 16-18 and 21-23) can be used in separation techniques which include affinity chromatography for biomolecular separations (Paragraph [0244]), electrochromatography, electrochemically modulated affinity chromatography, electrosynthesis or electrochemically modulated ion exchange chromatography. They can also be used in diagnostic devices that separate and/or 
	Fischer does not teach a membrane. 
Charcosset teaches purification of proteins by membrane chromatography via various fibrous membrane supports within columns (“tubular membrane”: Page 95, first paragraph; Page 97: “3 Membrane Activation” paragraph on left side of page) having different functionalities coupled to one or more surfaces of membrane material (see Tables 1, 2: Pages 98-103, see also Pages 97-98 for membrane material and activation).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the separation membrane of Fischer with a membrane as claimed because the ordinary artisan would have consulted the art of protein immobilization and separation to determine an appropriate means to configure the dendritic nanotubes of Fischer to achieve protein immobilization/affinity separation for various types of possible proteins (see Tables 1-2 in Charcosset).  Fischer teaches using one or more charged amino acid groups (Paragraph [0235]) and affinity chromatography (Paragraph [0244]), and Charcosset discloses that combinations of different chromatographic supports are often needed to achieve higher degrees of selectivity (Page 107: Section 4.4), lending support for inclusion of dendritic nanotubes of Fischer with the membrane supports of Charcosset. 
Regarding Claim 27, Fischer/Charcosset does not specifically teach establishing ion-exchange equilibrium with the water source in less than 10 minutes; however, it is submitted that the separation medium and membrane of Fischer/Charcosset meets/renders obvious the separation medium and membrane of claim 20; the recited equilibrium time is considered to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 28, Fischer/Charcosset does not specifically teach wherein contaminant interaction with the moieties is limited solely by solvent diffusion; however, it is submitted that the contaminant interaction with the moieties in the separation medium and membrane of Fischer/Charcosset appears to be indistinguishable from the recited contaminant interaction. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable contaminant interaction with the moieties is limited solely by solvent diffusion involves only routine skill in the art, for the purpose of utilizing the separation medium/membrane for removing contaminants protein “contaminant”.
Regarding claim 33, Fischer/Charcosset teaches absorption/complexation of cobalt (transition metal) (Paragraph [0306]). 
Regarding claim 34, Fischer/Charcosset teaches regeneration of the membrane media (see Charcosset: Page 96, left column, Section 2.1). 
	 
Claims 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 12-18, 20-23, 25, 27, 28, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. Patent Publication # 2004/0202603) as evidenced by “The Biology Project”, Pages 1-2, 2003, accessed online on 16 April 2021 at http://www.biology.arizona.edu/biochemistry/problem_sets/aa/Lysine.html in view of Charcosset et al. (J. Chem. Technol. Biotechnol. 1998, 71, 95-110) as applied to claim 28 above, as further et al. (U.S. Patent # 6416668), hereinafter “Fischer”, “The Biology Project”, “Charcosset”, and “Al-Samadi” in the rejections below.
	Regarding Claim 29, Fischer/Charcosset renders obvious the limitations of claim 28, but does not specifically teach wherein the one or more contaminants are natural organic matter. 
Al-Samadi teaches that it is known in the art to utilize membranes, for removing naturally occurring organics (NOM) including humic substances (considered to be consistent with humic acid) from water (Column 7, lines 24-35; Column 8, lines 31-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the generic target material removed by the method of Fischer/Charcosset (Paragraph [0309]), for the purpose of removing naturally occurring organic matter from water.
With respect to claims 31 and 32, Fischer/Charcosset/Al-Samadi does not specifically teach removal of greater than 90/95 percent of natural organic matter from the water source; however, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable percent of natural organic matter removed by the separation medium involves only routine skill in the art, for the purpose producing purified water having a desired percent of natural organic matter.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	16 April 2021